United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10002
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TERINA RENAE BROWN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:97-CR-245-2-P
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Terina Renae Brown (“Brown”), federal inmate #30881-077,

appeals the district court’s denial of her 18 U.S.C. § 3582

motion for a reduction in her sentence.   Brown received a

stipulated sentence as permitted by FED. R. CRIM. P. 11(e)(1)(C).

Because Brown’s sentence was imposed in accordance with

Rule 11(e)(1)(C), 18 U.S.C. 3582(c)(2) does not apply.

Consequently, the district court did not abuse its discretion in




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10002
                                -2-

denying Brown’s motion.   United States v. Shaw, 30 F.3d 26, 29

(5th Cir. 1994).

     AFFIRMED.